IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                 January 2021 Term
                                                                        FILED
                                                                    March 16, 2021
                                                                       released at 3:00 p.m.
                                    No. 20-0601                    EDYTHE NASH GAISER, CLERK
                                                                   SUPREME COURT OF APPEALS
                                                                        OF WEST VIRGINIA




         STATE OF WEST VIRGINIA EX REL. PERRI DECHRISTOPHER
            MONONGALIA COUNTY PROSECUTING ATTORNEY,
                              Petitioner

                                         v.

                 THE HONORABLE PHILLIP D. GAUJOT,
      JUDGE OF THE CIRCUIT COURT OF MONONGALIA COUNTY, AND
                            CESAR FELIX,
                             Respondents



                                 WRIT GRANTED



                            Submitted: February 10, 2021
                               Filed: March 16, 2021


Stephen S. Fitz, Esq.                                Matthew C. Brock, Esq.
Perri DeChristopher, Esq.                            Morgantown, West Virginia
Prosecuting Attorney Monongalia County               Counsel for Respondent
Morgantown, West Virginia                            Cesar Felix
Counsel for Petitioner


JUSTICE WALKER delivered the Opinion of the Court.

JUSTICE WOOTON dissents and reserves the right to file a separate opinion.
                              SYLLABUS BY THE COURT


              1.     “‘Prohibition lies only to restrain inferior courts from proceeding in

causes over which they have no jurisdiction, or, in which, having jurisdiction, they are

exceeding their legitimate powers and may not be used as a substitute for [a petition for

appeal] or certiorari.’ Syllabus Point 1, Crawford v. Taylor, 138 W. Va. 207, 75 S.E.2d

370 (1953).” Syllabus Point 1, State ex rel. Franklin v. Tatterson, 241 W. Va. 241, 821

S.E.2d 330 (2018).



              2.     “In determining whether to entertain and issue the writ of prohibition

for cases not involving an absence of jurisdiction but only where it is claimed that the lower

tribunal exceeded its legitimate powers, this Court will examine five factors: (1) whether

the party seeking the writ has no other adequate means, such as direct appeal, to obtain the

desired relief; (2) whether the petitioner will be damaged or prejudiced in a way that is not

correctable on appeal; (3) whether the lower tribunal’s order is clearly erroneous as a matter

of law; (4) whether the lower tribunal’s order is an oft repeated error or manifests persistent

disregard for either procedural or substantive law; and (5) whether the lower tribunal’s

order raises new and important problems or issues of law of first impression. These factors

are general guidelines that serve as a useful starting point for determining whether a

discretionary writ of prohibition should issue. Although all five factors need not be

satisfied, it is clear that the third factor, the existence of clear error as a matter of law,




                                               i
should be given substantial weight.” Syllabus Point 4, State ex rel. Hoover v. Berger, 199

W. Va. 12, 483 S.E.2d 12 (1996).



              3.     “Whether an extrajudicial inculpatory statement is voluntary or the

result of coercive police activity is a legal question to be determined from a review of the

totality of the circumstances.” Syllabus Point 2, State v. Bradshaw, 193 W. Va. 519, 457

S.E.2d 456 (1995).



              4.     “In contrast to a review of the circuit court’s factual findings, the

ultimate determination as to whether a search or seizure was reasonable under the Fourth

Amendment to the United States Constitution and Section 6 of Article III of the West

Virginia Constitution is a question of law that is reviewed de novo.” Syllabus Point 2, in

part, State v. Lacy, 196 W. Va. 104, 468 S.E.2d 719 (1996).



              5.     “The special safeguards outlined in Miranda are not required where a

suspect is simply taken into custody, but rather only where a suspect in custody is subjected

to interrogation.” Syllabus Point 8, in part, State v. Guthrie, 205 W. Va. 326, 518 S.E.2d

83 (1999).



              6.     “The State must prove, at least by a preponderance of the evidence,

that confessions or statements of an accused which amount to admissions of part or all of




                                             ii
an offense were voluntary before such may be admitted into the evidence of a criminal

case.” Syllabus Point 5, State v. Starr, 158 W. Va. 905, 216 S.E.2d 242 (1975).



              7.     “‘It is not necessary, as a prerequisite to obtaining a voluntary consent

to a noncustodial search, that law enforcement officers give Miranda warnings or similar

warnings relating to Fourth Amendment rights, although the subject’s knowledge of a right

to refuse is a relevant factor in determining whether the consent was voluntary and

knowledgeable.’ Syl. pt. 2, State v. Basham, W. Va., 223 S.E.2d 53 (1976).” Syl. Pt. 1,

State v. Fellers, 165 W. Va. 253, 267 S.E.2d 738 (1980).



              8.     “The circuit court, and this Court on review, should consider the

following six criteria when evaluating the voluntariness of a defendant’s consent: 1) the

defendant’s custodial status; 2) the use of duress or coercive tactics by law enforcement

personnel; 3) the defendant’s knowledge of his right to refuse to consent; 4) the defendant’s

education and intelligence; 5) the defendant’s belief that no incriminating evidence will be

found; and 6) the extent and level of the defendant’s cooperation with the law enforcement

personnel. While each of these criteria is generally relevant in analyzing whether consent

is given voluntarily, no one factor is dispositive or controlling in determining the

voluntariness of consent since such determinations continue to be based on the totality of

the circumstances.” Syllabus Point 3, State v. Buzzard, 194 W. Va. 544, 461 S.E.2d 50

(1995).




                                             iii
WALKER, Justice:


                Cesar Felix was working at a restaurant in Morgantown, West Virginia on

the same night when a woman reported that she was sexually assaulted after leaving the

restaurant. When Morgantown police wanted to interview Mr. Felix, he voluntarily went

to the station and brought with him a close family friend to act as an interpreter. Mr. Felix,

who speaks Spanish as his primary language, denied any involvement in the crime in his

statement to the detective and consented to a DNA search by cheek swab. After the DNA

evidence linked Mr. Felix to the crime, he was charged with two counts of sexual assault.

But Mr. Felix successfully moved to suppress his statement and the DNA evidence arguing

among other things that he was not given Miranda 1 warnings or advised that he had a right

to refuse his consent to the DNA search.



                Perri DeChristopher, the Prosecuting Attorney of Monongalia County (State)

now asks us to exercise our original jurisdiction and grant a writ to prohibit the circuit court

from enforcing its order suppressing Mr. Felix’s statement and DNA evidence. We grant

the State’s request because the circuit court committed clear legal error. Mr. Felix was not

in custody when he gave his statement, so no Miranda warnings were required. And

considering all the circumstances, Mr. Felix’s statement was voluntary and not the product

of coercive policy activity. So, Mr. Felix’s Fifth Amendment privilege against self-




       1
           Miranda v. Arizona, 384 U.S. 436 (1966).
                                             1
incrimination 2 and due process rights 3 were not violated. Likewise, because Mr. Felix

consented to provide a sample for DNA testing, his Fourth Amendment protection against

unreasonable searches was not violated. 4 For these reasons, we grant the writ of

prohibition.



                        I. FACTS AND PROCEDURAL HISTORY

                In the early morning hours of May 14, 2016, a woman (the victim) notified

authorities that a “Mexican looking” man had sexually assaulted her after she left a

restaurant, Casa di Amici. The victim stated that the man offered to give her a ride home

because she was intoxicated, and that she got in his car and eventually lost consciousness.

Then, she woke up to find that the man had parked the car and was sexually assaulting her.

After breaking free, the victim notified authorities and she was taken to the hospital where

a sexual assault examination was performed. The following day, the victim reviewed Casa

di Amici’s surveillance videos and identified Mr. Felix as a possible suspect. 5



                Mr. Felix was working at Casa di Amici on the night of the alleged sexual

assault. Detective Daniel Alejandro Trejo of the Morgantown Police Department left



       2
           See U.S. Const., amend. V; W.Va. Const., art. III, § 5.
       3
           See U.S. Const., amend. XIV; W.Va. Const., art. III, § 10.
       4
           See U.S. Const., amend. IV; W.Va. Const., art. III, § 6.
       5
           These facts, as presented by the State, are not refuted by Mr. Felix.
                                                2
messages with the restaurant’s manager and requested that Mr. Felix, and other employees,

contact him for questioning.



                Mr. Felix asked Stephanie Mayhew—a family member who is fluent in

Spanish and works as a freelance interpreter—to help him speak with the police. 6 Mr.

Felix speaks Spanish as his primary language. At Mr. Felix’s request, Ms. Mayhew

contacted the manager at Casa di Amici who gave her Det. Trejo’s telephone number. On

August 3, 2016, Ms. Mayhew telephoned Det. Trejo, again at the request of Mr. Felix.

Detective Trejo explained that he was investigating a sexual assault and needed to speak

with Mr. Felix. But, Detective Trejo did not say that Mr. Felix was a suspect. Ms. Mayhew

explained that Mr. Felix wanted her to interpret for him and asked if they could come to

the police station that day. Detective Trejo agreed. 7



                When Mr. Felix and Ms. Mayhew went to the police station to meet Det.

Trejo, Ms. Mayhew translated for Mr. Felix during questioning, asked her own questions

of Mr. Felix, and answered some of Det. Trejo’s questions herself. Mr. Felix denied any

involvement with the sexual assault. Ms. Mayhew, believing Mr. Felix was innocent,

suggested that he submit a DNA sample. When Det. Trejo asked if he was willing to submit

a DNA sample, Mr. Felix agreed. Detective Trejo provided a Permission to Search form


       6
        Ms. Mayhew was engaged to a man in Mr. Felix’s family at the time of the police
interview.
       7
           Detective Trejo recorded this telephone call.
                                               3
and had Ms. Mayhew explain the form to Mr. Felix. 8 Mr. Felix signed the form and

performed the cheek swab on himself to submit a DNA sample. 9 After the interview was

concluded, Mr. Felix left the police station and was not placed in custody. This interview

was videorecorded and lasted about 45 minutes.




      8
          The Permission to Search form stated, in part, that

               I, Cesar Manuel Felix, having been informed by Det. D.A.
               Trejo . . . of the Morgantown Police Department of my
               CONSTITUTIONAL RIGHT not to have a search made of the
               premises and property owned by me and/or under my care,
               custody and control, without a search warrant.

               Knowing of my lawful right to refuse to consent to such a
               search, I willingly give my permission to the above named
               officer(s) to conduct a complete search . . . DNA swabs of
               Cesar Manuel Felix[.]”

The form was signed by Mr. Felix; Ms. Mayhew and Det. Trejo signed the form as
witnesses.
      9
         Mr. Felix’s DNA was collected using a common procedure known as a “buccal
swab.” “Buccal cell collection involves wiping a small piece of filter paper or a cotton
swab similar to a Q-tip against the inside cheek of an individual’s mouth to collect some
skin cells. The procedure is quick and painless.” Maryland v. King, 569 U.S. 435, 444
(2013) (citation and quotation marks omitted).
                                             4
              After the results from the DNA test linked Mr. Felix to the crime, 10 he was

charged by indictment with one count of second-degree sexual assault and one count of

first-degree sexual assault in January 2020. 11



              In April 2020, Mr. Felix moved to suppress the statement he made during the

August 3, 2016 police interview, claiming that it “was obtained illegally in violation of

[his] rights as enunciated under the Fifth Amendment to the Constitution of the United

States and Article 3-5 of the Constitution of West Virginia, regarding his right to remain

silent” as construed in Miranda. Mr. Felix also moved to suppress his DNA evidence,

claiming that the search “violated his rights under the Fourth Amendment to the United

States Constitution and Article 3-6 of the Constitution of West Virginia, regarding his right

to privacy[.]” In support of his motion, Mr. Felix stated that during the police interview

Ms. Mayhew, “act[ed] on behalf of and as an agent of the Morgantown Police Department,”

because he was not sufficiently able to “speak, read, write, or comprehend the English

Language.” He stated that neither Det. Trejo or Ms. Mayhew informed him of all the

consequences of what he was asked to sign, and he did not feel that Ms. Mayhew




       10
         The State reports that a sperm fraction matching Mr. Felix’s DNA was found in
the vaginal area of the victim.
       11
         In January 2020, a Monongalia County Grand Jury returned a two-count
indictment charging Mr. Felix with second-degree sexual assault in violation of West
Virginia Code § 61-8B-4 (2020) and first-degree sexual assault in violation of West
Virginia Code § 61-8B-7 (2020).
                                         5
“accurately and completely translated or described much of the interview questions” or the

document he signed.



             In its response to Mr. Felix’s motion to suppress, the State argued that Mr.

Felix’s volunteered statements were not barred by the Fifth Amendment and that Miranda

did not apply because Mr. Felix was not in custody. The State also noted that Mr. Felix

not only verbally agreed to provide a DNA sample, he also signed written authorization for

the search. Finally, the State characterized Mr. Felix’s attempt to claim that Ms. Mayhew

acted as an agent of the Morgantown Police Department a “complete fabrication and a

misstatement of the facts [because Ms. Mayhew] was a friend and associate of the

Defendant and [Ms. Mayhew] specifically told the Detective in a recorded phone call that

the Defendant asked her to translate for him.”



             On July 13, 2020, the circuit court held a hearing on Mr. Felix’s motion to

suppress and provided him with a court-appointed interpreter. 12 Defense counsel called



      12
          See W. Va. R. Crim. P. 28 (“(b) Interpreters. The court may order the defendant
or the state to show cause for appointment of an interpreter. The court may appoint an
interpreter of its own selection and may fix the reasonable compensation of such
interpreter. Such compensation shall be paid out of funds provided by law or by the state,
as the court may direct.”).

       The record does not reflect whether the court-appointed interpreter for this
proceeding was qualified. Like other expert witnesses, interpreters are subject to
evidentiary rules relating to qualification and must be appropriately sworn at court
proceedings. Rule 604 of the West Virginia Rules of Evidence provides that “[a]n
(continued . . .)
                                            6
Det. Trejo and Ms. Mayhew as witnesses. Mr. Felix did not testify at the suppression

hearing.



              Detective Trejo testified that he did not give Mr. Felix Miranda warnings

because it was a noncustodial interview. Although Mr. Felix did not speak much English

during the interview, Det. Trejo stated that it appeared Mr. Felix “understood English pretty

well” and comprehended the questions asked. When asked by defense counsel if Ms.

Mayhew “sort of took over the interview” by asking questions herself, Det. Trejo stated, “I

don’t believe so.”



              Detective Trejo also testified that Mr. Felix agreed to submit a DNA sample;

he gave the Permission to Search form to Mr. Felix, had Ms. Mayhew read the form to him,

and Mr. Felix expressed no difficulty in understanding it. Detective Trejo stated that he

handed the swab to Mr. Felix who performed the cheek swab himself.



              Ms. Mayhew 13 testified that she works as a freelance interpreter, has a

bachelor’s degree in foreign languages, and is fluent in Spanish. Ms. Mayhew stated that




interpreter must be qualified and must give an oath or affirmation to make a true
translation.”

        Ms. Mayhew was married at the time of the suppression hearing and had changed
       13

her name to Stephanie Murillo. To avoid confusion, we continue to refer to Ms. Mayhew
by her maiden name.
                                          7
she knows Mr. Felix well and provides interpretive services to his family. 14 Ms. Mayhew

stated that she believed that Mr. Felix understood what took place during the police

interview:

             Q. [Assistant prosecuting attorney] Now, I want the Court to
             know this. You have reviewed the video of that interview,
             correct?

             A. Briefly, yes.

             Q. And you’ve also reviewed a transcript?

             A. Yes.

             Q. Do you believe that Mr. Cesar Felix understood what was
             going on in that interview?

             A. Yes, I do.

             Q. Now, it is fair to say that you did ask questions that the
             detective did not ask; is that correct?

             A. Correct.

             Q. And explain to the Court why you did that.

             A. I did that because I wanted him to give as much detail as
             possible. Because I felt he wasn’t guilty because he said she
             never even got in his car and he never touched her at that point
             in time is what he told me.


             When defense counsel asked Ms. Mayhew if she suggested that Mr. Felix

offer a DNA sample before Det. Trejo asked for it, she replied,



      14
         Ms. Mayhew testified that she had translated for Mr. Felix’s “aunts, his fiancée,
his uncles, his cousins—everybody that’s here in Morgantown—in court, at the DHHR, at
doctor appointments, WIC appointments.”
                                           8
              Yes. Because I felt he was not guilty because he was adamant
              that she never got in his car. So I wanted him to be exonerated.
              I did not want this kid to go back to Mexico. I didn’t want him
              to be part of this crime. He had a fiancée and a baby that I
              loved.


              The assistant prosecuting attorney asked Ms. Mayhew to clarify whether Mr.

Felix agreed to submit his DNA sample after she suggested that he offer it:

              Q. When you asked about the DNA, did it appear that he was
              willing to do that voluntarily?

              A. Yes. Because I explained to him what the DNA is -- was.
              Because [Det. Trejo] said, “Can you explain that to him?”
              ...
              You can hear me say that it’s found in your sperm, if in any
              way that you touched her, it’s going to come back to you. They
              don’t know whether it’s you or not you.

              Q. And then the detective gave you a form to go over with Mr.
              Felix; is that correct?

              A. Yes, he did.

              Q. And do you feel you went over that very clearly with him?

              A. Yes, I do.

              Q. Well, enough that you signed off on that to acknowledge
              that you went over it with him?

              A. Yes.


              At the conclusion of the suppression hearing, the circuit court granted Mr.

Felix’s motion to suppress his statement and DNA evidence and stated, “I’m not suggesting

that the State did anything wrong. I’m just saying . . . Mr. Felix did not understand that he


                                             9
had a constitutional right, and understand [sic] those rights significantly enough to weigh

in.”



              In its order granting Mr. Felix’s motion to suppress, the circuit court made

five findings. As to Mr. Felix’s statement, the circuit court found:

              1. The Defendant did not understand his constitutional rights
              and was not advised prior to the interview that he was a suspect
              in the sexual assault, but only that he was advised that a sexual
              assault was being investigated by the detective prior to coming
              in for an interview.

              2. The translator, a family friend brought in by the Defendant,
              exceeded her duty as the Defendant’s translator by asking
              questions of the Defendant during the interview.

              3. The Defendant was not fully disclosed prior to the interview
              the full nature of the investigation and that he was a possible
              suspect only that the Detective was investigating a sexual
              assault. The Defendant was not told he could leave at any time
              or end the interview at any time.


Regarding Mr. Felix’s DNA evidence, the circuit court found:

              4. Although the [D]efendant signed a voluntary permission
              form to provide his DNA, and although the Defendant and his
              translator went over the permission form together, the Court
              finds [the] Defendant did not fully understand his
              constitutional rights as he was not advised of them by the
              Detective.

              5.     The Defendant did not voluntarily, knowingly or
              intelligently waive his right to refuse a search of his person for
              the DNA because he was not told he could refuse.


              The State seeks to prohibit the enforcement of this ruling.

                                             10
                       II. STANDARD FOR ISSUANCE OF WRIT

                The general standard for issuance of a writ of prohibition is set in West

Virginia Code § 53-1-1 (2016), which states that “[t]he writ of prohibition shall lie as a

matter of right in all cases of usurpation and abuse of power, when the inferior court has

not [sic] jurisdiction of the subject matter in controversy, or, having such jurisdiction,

exceeds its legitimate powers.” With respect to the extraordinary remedy of a writ of

prohibition, we have explained that

                       “[p]rohibition lies only to restrain inferior courts from
                proceeding in causes over which they have no jurisdiction, or,
                in which, having jurisdiction, they are exceeding their
                legitimate powers and may not be used as a substitute for [a
                petition for appeal] or certiorari.” Syllabus Point 1, Crawford
                v. Taylor, 138 W. Va. 207, 75 S.E.2d 370 (1953). 15

Under these circumstances, this Court considers five factors as guidelines for whether a

writ of prohibition should issue:

                        In determining whether to entertain and issue the writ of
                prohibition for cases not involving an absence of jurisdiction
                but only where it is claimed that the lower tribunal exceeded
                its legitimate powers, this Court will examine five factors: (1)
                whether the party seeking the writ has no other adequate
                means, such as direct appeal, to obtain the desired relief; (2)
                whether the petitioner will be damaged or prejudiced in a way
                that is not correctable on appeal; (3) whether the lower
                tribunal’s order is clearly erroneous as a matter of law; (4)
                whether the lower tribunal’s order is an oft repeated error or
                manifests persistent disregard for either procedural or
                substantive law; and (5) whether the lower tribunal’s order
                raises new and important problems or issues of law of first
       15
            Syl. Pt. 1, State ex rel. Franklin v. Tatterson, 241 W. Va. 241, 821 S.E.2d 330
(2018).

                                               11
                impression. These factors are general guidelines that serve as a
                useful starting point for determining whether a discretionary
                writ of prohibition should issue. Although all five factors need
                not be satisfied, it is clear that the third factor, the existence of
                clear error as a matter of law, should be given substantial
                weight. 16


                As a general rule, “[p]rohibition is ordinarily inappropriate in matters

involving a trial court’s pretrial ruling on . . . the admissibility of evidence.” 17 But in

circumstances like this case, when the State has no other adequate means to obtain the

desired relief and the issue is not one that would be correctable on appeal, this Court has

entertained a petition for a writ of prohibition. 18



                                        III. ANALYSIS

                The State’s petition presents two discrete legal questions. We first determine

whether the circuit court committed clear legal error in suppressing Mr. Felix’s statement.

This Court has held that “[w]hether an extrajudicial inculpatory statement is voluntary or

the result of coercive police activity is a legal question to be determined from a review of

the totality of the circumstances.” 19 Then, we determine whether the circuit court

committed clear legal error in suppressing Mr. Felix’s DNA evidence. This Court conducts



       16
            Syl. Pt. 4, State ex rel. Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1996).
       17
            Policarpio v. Kaufman, 183 W. Va. 258, 261, 395 S.E.2d 502, 505 (1990).
       18
            State ex rel. Wade v. Hummel, 243 W. Va. 408, 844 S.E.2d 443 (2020).
       19
            Syl. Pt. 2, State v. Bradshaw, 193 W. Va. 519, 457 S.E.2d 456 (1995).
                                               12
an independent review of the ultimate legal question of whether Mr. Felix voluntarily

consented to the search of his DNA, rendering it reasonable under the Fourth Amendment.

                       In contrast to a review of the circuit court’s factual
                findings, the ultimate determination as to whether a search or
                seizure was reasonable under the Fourth Amendment to the
                United States Constitution and Section 6 of Article III of the
                West Virginia Constitution is a question of law that is reviewed
                de novo. 20


                With these standards in mind, we consider the parties’ arguments.



A.     Statement to the Police was Voluntary

                We first address whether the circuit court committed clear legal error by

suppressing the statement Mr. Felix gave to Det. Trejo at the August 3, 2016 interview.

The State argues that Mr. Felix’s statement is admissible because he gave it voluntarily.

Mr. Felix (with Ms. Mayhew’s help) arranged to meet with Det. Trejo, agreed to take part

in this non-custodial interview, and came to the police station voluntarily to give this

statement. Mr. Felix responds that his statement was not given knowingly, voluntarily, or

intelligently. In his summary response to this Court, Mr. Felix does not cite Miranda or

argue that he was in custody at the time of the police interview. But, he argues that Det.

Trejo failed to advise him of certain constitutional rights, so he at least alludes to this




       20
            Syl. Pt. 2, in part, State v. Lacy, 196 W. Va. 104, 468 S.E.2d 719 (1996).

                                               13
principle of law. 21 Mr. Felix states that he was never informed that he was a suspect and

was never informed that he was free to leave after it became clear that he was the main

suspect. He also complains that Ms. Mayhew interjected herself into the questioning by

Det. Trejo to the point that it rendered the entire interview involuntary because Mr. Felix

never agreed to be “double-teamed.” Mr. Felix maintains that Ms. Mayhew acted outside

and beyond her scope as a translator and Det. Trejo failed to reign her in or maintain control

of the interview.



              The evidence at the suppression hearing readily establishes that Mr. Felix

was not in custody as defined in Miranda 22 at any point during the interview with Det.

Trejo. Ms. Mayhew testified that Det. Trejo did nothing to suggest that she and Mr. Felix

were detained. And Mr. Felix cites nothing in the record to suggest otherwise. So, Det.

Trejo was not required to give him Miranda warnings because a police officer’s obligation

to administer those warnings is triggered only during custodial interrogation. This Court



       21
          Before the circuit court, Mr. Felix ardently made the case that his statement was
obtained without a proper Miranda warning and without him understanding the
consequences of the decision to abandon his right to remain silent in violation of the Fifth
Amendment. The Fifth Amendment to the United States Constitution, applicable to the
states through the Fourteenth Amendment, states: “No person . . . shall be compelled in any
criminal case to be a witness against himself.” (Emphasis added). Similarly, the West
Virginia states: “That in all criminal prosecutions, the accused . . . shall not be compelled
to give evidence against himself.” W.Va. Const. art. III, § 5. (Emphasis added).
       22
         In Miranda, the United States Supreme Court defined custodial interrogation as
“questioning initiated by law enforcement officers after a person has been taken into
custody or otherwise deprived of his freedom of action in any significant way.” 384 U.S.
at 444.
                                           14
has held that “[t]he special safeguards outlined in Miranda are not required where a suspect

is simply taken into custody, but rather only where a suspect in custody is subjected to

interrogation.” 23 And as the United States Supreme Court has explained, “police officers

are not required to administer Miranda warnings to everyone whom they question. Nor is

the requirement of warnings to be imposed simply because the questioning takes place in

the station house, or because the questioned person is one whom the police suspect.” 24 So

Miranda has no applicability here.



                Instead, the ultimate question is whether Mr. Felix’s statement was obtained

in a manner that comports with due process. 25 The use of an involuntary statement or

confession by a defendant in a criminal trial is a violation of the Fourteenth Amendment to

the United States Constitution and § 10 of article III of the West Virginia Constitution. 26

“The State must prove, at least by a preponderance of the evidence, that confessions or

statements of an accused which amount to admissions of part or all of an offense were

voluntary before such may be admitted into the evidence of a criminal case.” 27 “[C]oercive

police activity is a necessary predicate to the finding that a confession is not ‘voluntary’



       23
            Syl. Pt. 8, in part, State v. Guthrie, 205 W. Va. 326, 518 S.E.2d 83 (1999).
       24
            Oregon v. Mathiason, 429 U.S. 492, 495 (1977).
       25
            Miller v. Fenton, 474 U.S. 104, 110 (1985).
       26
            State v. Honaker, 193 W. Va. 51, 57, 454 S.E.2d 96, 102 (1994).
       27
            Syl. Pt. 5, State v. Starr, 158 W. Va. 905, 216 S.E.2d 242 (1975).
                                                15
within the meaning of the Due Process Clause of the Fourteenth Amendment.” 28 Police

coercion includes not only physical abuse or threats directed at a suspect but also forms of

psychological coercion. 29



              We examine whether the police actions, together with other circumstances

surrounding the interrogation, were so coercive or overpowering that Mr. Felix was

deprived of his ability to make a voluntary decision to speak with Det. Trejo as he did. 30

Many of the same factors and circumstances leading to our determination that the interview

was noncustodial inform our analysis of voluntariness. When testifying at the suppression

hearing, Det. Trejo and Ms. Mayhew agreed on several key points: Mr. Felix came to the

police station voluntarily to give a statement, he understood the questions that were asked

of him, and he freely cooperated. There was no evidence that Mr. Felix’s statement was




       28
         Colorado v. Connelly, 479 U.S. 157, 167 (1986); see also Honaker, 193 W. Va.
at 58-59, 454 S.E.2d at 103-04 (“We share the opinion of the Supreme Court that police
involvement must be evident before a statement is considered involuntary under the West
Virginia Due Process Clause.”).
       29
         See People v. Smith, 150 P.3d 1224, 1238 (Ca. 2007) (stating courts have
prohibited psychological ploys when they are so coercive that a defendant’s statement or
confession is rendered both involuntary and unreliable).
       30
          See e.g., State v. Pilcher, 472 N.W.2d 327, 333 (Minn. 1991) ((“[O]ur inquiry
examines whether [the police] actions, together with other circumstances surrounding the
interrogation, were so coercive, so manipulative, so overpowering that [the defendant] was
deprived of his ability to make an unconstrained and wholly autonomous decision to speak
as he did.”).
                                            16
the result of police coercion or improper inducements by the police—factors that could be

shown had they existed—because the interview was recorded by video.



                Mr. Felix has failed to present us with any objective evidence to show that

his statement was the result of police coercion. To the contrary, in his motion to suppress,

Mr. Felix stated that Det. Trejo was friendly during the interview.

                It is also curious how, after [the victim] informed Morgantown
                Police at the initial investigation stage that she believed the
                assailant to be of Mexican decent, that Trejo, a Latino
                American Detective was assigned to the case. It is of great
                consequence that Felix believed Trejo to be a “friend” in that
                they shared similar ethnicity, and that Trejo would aid Felix in
                protecting him from being taken advantage of in the legal
                sense.


                We are unconvinced that Det. Trejo’s empathetic interview technique was

overly manipulative or coercive. Police must be allowed to encourage suspects to talk, and

courts have upheld interview tactics that prod suspects to cooperate with police. 31 And,

while Det. Trejo did not disclose that Mr. Felix was the main suspect in the crime, Det.

Trejo did not make misrepresentations when he told Mr. Felix that he was investigating a

sexual assault. 32




       31
            State v. Thaggard, 527 N.W.2d 804, 807 (Minn. 1995).
       32
         See e.g., State v. Roach, 680 A.2d 634 (N.J. 1996) (upholding confession despite
defendant’s allegation that police deceived him into thinking he was only giving statement
(continued . . .)
                                            17
                 We now turn to Mr. Felix’s argument that his statement was rendered

involuntary by the actions of his interpreter, Ms. Mayhew. In State v. Johnson 33 the

defendant, who was deaf, raised similar constitutional challenges as Mr. Felix does here

under similar facts. But unlike Mr. Felix, the defendant in Johnson offered evidence at the

suppression hearing to support his claim that problems with the sign-language

interpretation rendered his police-station confession involuntary. In that case, a police

officer asked the defendant to come to the station for a noncustodial interview and the

officer provided the defendant a sign-language interpreter. 34 Well into the nearly three-

hour interrogation, the defendant confessed to having sexual contact with his step-daughter.

When the interview was concluded, the officer allowed the defendant to leave. After he

was indicted for those crimes, the defendant filed a pre-trial motion to suppress his

confession arguing that the confession was not voluntary because of problems with the

police interpreter. 35 At the suppression hearing, the defendant called two expert witnesses:

an expert in legal interpretation, who testified that certain semantic translation errors were

made during the interview; 36 and a forensic psychiatrist, who testified that the defendant’s



as a witness as there was no evidence that the statement was not the product of an
essentially free and unconstrained choice).
       33
            860 N.W. 2d 235 (S.D. 2015).
       34
            Id. at 238.
       35
            Id. at 240.
       36
            Id. at 241.

                                             18
ability to meaningfully understand his rights was compromised during the police interview

“due to his deafness, . . . and his reliance on interpretations and body language to

understand what was happening.” 37 But the trial court denied the defendant’s motion to

suppress and this ruling was affirmed by the Supreme Court of North Dakota on appeal.



                  The Johnson court found that the totality of the evidence demonstrated that

the defendant’s confession was voluntary because the officer was not overly coercive or

deceitful and never made any physically aggressive moves toward the defendant. 38 The

same analysis applies to the circumstances surrounding Mr. Felix’s police interview.



                  In State v. Garcia, 39 the Spanish-speaking defendant also raised arguments

similar to Mr. Felix’s in a motion to suppress a statement that he gave at the police station

to a bilingual police officer. The Supreme Court of Connecticut held that the failure of

police to provide the defendant with a disinterested, certified interpreter during the non-

custodial interview did not violate his due process rights. Instead, this police procedure




       37
            Id.
       38
            Id. at 247.
       39
            7 A.3d 355 (Conn. 2010).
                                               19
presented an evidentiary claim as to trustworthiness and reliability of the defendant’s

written statement. 40



                 While Mr. Felix complains that Ms. Mayhew actively participated in the

interview beyond the scope of a disinterested interpreter, it is undisputed that Ms. Mayhew

was there at his request. Ms. Mayhew was not only acting as his interpreter, she was also

there as a friend trying to help him provide exculpating details. 41 As stated above, only

state action implicates a suspect’s rights under the Fifth Amendment. 42 In the same


       40
            Id. at 365.

       When defense counsel asked what her role was during the police interview, Ms.
       41

Mayhew stated:

                 A. Again, I was there as his friend and his family member.
                 And I believed that he did not do anything, and I wanted to get
                 to the bottom of everything that he might have known so that
                 he was exonerated. So I was asking a lot more detailed
                 questions to make sure that he understood everything.

                 Q. What do you mean, that he understood everything?

                 A. That he -- that he understood what they were trying to ask
                 of him about that night. They wanted -- obviously, when this
                 kind of situation happens, you want detail. And he had said
                 there were two other guys with her. The manager also told me
                 that they thought that two black guys had done something to
                 this girl. So I felt the more detail he could give them, the more
                 it would show that he didn’t do anything. The more vague
                 someone is, or general, then you don’t know. So I was trying
                 to help him.
       42
         See Connelly, 479 U.S. at 170 (“[t]he sole concern of the Fifth Amendment, on
which Miranda was based, is governmental coercion. . . . [T]he Fifth Amendment privilege
(continued . . .)
                                           20
fashion, “coercive police activity is a necessary predicate to the finding that a confession

is not ‘voluntary’ within the meaning of the Due Process Clause.” 43 So, Mr. Felix’s

criticism of Ms. Mayhew’s interrogation techniques falls on him, not the State. “The Due

Process Clause is aimed at protecting suspects from police overreaching, not at protecting

people from themselves or other private actors.” 44 Although Mr. Felix tries to characterize

Ms. Mayhew as “assisting Det. Trejo’s investigation, based on her actions, and based on

Det. Trejo’s inaction[,]” the evidence demonstrates that Ms. Mayhew questioned Mr. Felix

in her own way, on her own initiative, without any scripting or guidance from the police

because she wanted to help him. Mr. Felix cannot plausibly contend that Ms. Mayhew,

acting on behalf of the police, coerced him into answering questions. 45



                In Graham v. United States, 46 the court rejected the defendant’s argument

that his murder confession should have been suppressed because the police obtained it by



is not concerned ‘with moral and psychological pressures to confess emanating from
sources other than official coercion.’”) (quoting Oregon v. Elstad, 470 U.S. 298, 305
(1985)).
       43
            Connelly, 479 U.S. at 167.
       44
            Oursbourn v. State, 259 S.W.3d 159, 170 (Tex. Crim. App. 2008).
       45
          Mr. Felix’s criticism of the quality of Ms. Mayhew’s interpretive services lacks
evidentiary support. Although Mr. Felix notes that Ms. Mayhew was not a certified
translator, he offers no authority for the suggestion that she was unqualified to provide
interpretive services at a noncustodial police interview.
       46
            950 A.2d 717 (D.C. 2008).

                                             21
allowing his mother to question him after he invoked his Fifth Amendment right to counsel

following his arrest. 47 The defendant argued that police acted improperly by allowing his

mother to remain in the interview room, where she continued to press him to tell the truth

and confess to the murder. But the court in Graham found that the fundamental problem

with the defendant’s argument was that his mother’s private questioning was not state

action subject to Fifth Amendment requirements. 48 The court noted that the fact that the

defendant “may have been worn down emotionally by his mother did not render his

confession involuntary” for purposes of the Due Process Clause, in the absence of coercive

police practices. 49 Similarly, Ms. Mayhew’s role in Mr. Felix’s interview does not

undermine the voluntary nature of his statement.



                  Mr. Felix relies on State v. Lopez 50 to support his argument that his statement

was rendered involuntary by Ms. Mayhew’s conduct, but this reliance is misplaced. In

Lopez, the Spanish-speaking defendant, who had the mental capacity of a five-year-old,

was in the hospital under the influence of Demerol when questioned by police. And the

interpreter who was brought in by the detective to assist in the questioning was struggling




       47
            Id. at 731.
       48
            Id.
       49
            Id. at 737.
       50
            197 W. Va. 556, 476 S.E.2d 227 (1996).

                                                 22
to translate and proffering questions that the officer was not even asking. 51 Based on these

egregious facts, this Court found that the record failed to establish that the defendant’s

statement was voluntary. Lopez is easily distinguishable from the facts present here

because the interpreter was a state actor, and the defendant suffered from mental

deficiencies and was under the influence of prescription medication during the police

interrogation.



                 The only evidence presented at the suppression hearing demonstrates that

Mr. Felix’s statement was voluntary for purposes of the Due Process Clause, and not

obtained in violation of his Fifth Amendment rights. So, the circuit court committed clear

legal error in suppressing his statement.



B. Cheek Swab was Taken under Valid Consent

                 We also consider whether the circuit court committed clear legal error by

suppressing Mr. Felix’s DNA evidence. The State argues that this evidence is admissible

because Mr. Felix agreed to give a DNA sample and consented to the cheek swab. Mr.

Felix responds that Det. Trejo’s “biggest failure” was that he neglected to make sure that




       51
            Id. at 564, 476 S.E.2d 227.
                                             23
Mr. Felix understood the rights he was waiving prior to signing the Permission to Search

form, thereby violating Mr. Felix’s Fourth Amendment right to privacy. 52



                The Fourth Amendment protects people from unreasonable governmental

searches and seizures. Normally, the Fourth Amendment is satisfied when police obtain a

warrant, but a warrant is not required when there is consent to search. 53 The State has the

burden of demonstrating that consent to search was freely given and was not a result of

duress. 54 And whether a suspect’s consent to a search is voluntary or the product of duress




       52
            The Fourth Amendment provides:

                The right of the people to be secure in their persons, houses,
                papers, and effects, against unreasonable searches and
                seizures, shall not be violated and no Warrants shall issue, but
                upon probable cause, supported by Oath or affirmation, and
                particularly describing the place to be searched, and the
                persons or things to be seized.

U.S. Const., amend. IV. This Court has traditionally construed article III, § 6 of the West
Virginia Constitution in harmony with the Fourth Amendment, because the language is
very similar. State v. Duvernoy, 156 W. Va. 578, 582, 195 S.E.2d 631, 634 (1973).
       53
         “The State and Federal Constitutions prohibit only unreasonable searches and
seizures and there are numerous situations in which a search and seizure warrant is not
needed, such as . . . property that has been abandoned, as well as searches and seizures
made that have been consented to.” Syl. Pt. 1, in part, State v. Angel, 154 W. Va. 615, 177
S.E.2d 562 (1970).
       54
            State v. Farmer, 173 W. Va. 285, 289, 315 S.E.2d 392, 396 (1983).

                                              24
or coercion, express or implied, is a factual determination based on the totality of all the

circumstances. 55



                Mr. Felix argues that Det. Trejo neglected to advise him of his constitutional

rights prior to him signing the Permission to Search form, thereby violating his Fourth

Amendment rights. But Miranda warnings are designed to protect a suspect’s Fifth

Amendment right not to incriminate himself, and the Sixth Amendment right to counsel,

rather than a suspect’s Fourth Amendment right to be free from unreasonable searches and

seizures. This Court has held that the Fourth Amendment does not require Miranda

warning before officers ask for consent to search.

                       “It is not necessary, as a prerequisite to obtaining a
                voluntary consent to a noncustodial search, that law
                enforcement officers give Miranda warnings or similar
                warnings relating to Fourth Amendment rights, although the
                subject’s knowledge of a right to refuse is a relevant factor in
                determining whether the consent was voluntary and
                knowledgeable.” Syl. pt. 2, State v. Basham, W. Va., 223
                S.E.2d 53 (1976). 56


                Even though Det. Trejo was not required to advise Mr. Felix of his Fourth

Amendment rights, he provided the police department’s Permission for Consent to Search




       55
         Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1972); see also Syl. Pt. 8, State v.
Craft, 165 W. Va. 741, 272 S.E.2d 46 (1980).
       56
            Syl. Pt. 1, State v. Fellers, 165 W. Va. 253, 267 S.E.2d 738 (1980).

                                              25
form that advised Mr. Felix of his “lawful right to refuse to consent to such a search[.]” 57

Ms. Mayhew went over the form with Mr. Felix and there is nothing in the record that

indicates he did not understand what was explained to him.



                When determining whether Mr. Felix consented to a search of his DNA, we

are guided by six factors:

                        The circuit court, and this Court on review, should
                consider the following six criteria when evaluating the
                voluntariness of a defendant’s consent: 1) the defendant’s
                custodial status; 2) the use of duress or coercive tactics by law
                enforcement personnel; 3) the defendant’s knowledge of his
                right to refuse to consent; 4) the defendant’s education and
                intelligence; 5) the defendant’s belief that no incriminating
                evidence will be found; and 6) the extent and level of the
                defendant’s cooperation with the law enforcement personnel.
                While each of these criteria is generally relevant in analyzing
                whether consent is given voluntarily, no one factor is
                dispositive or controlling in determining the voluntariness of
                consent since such determinations continue to be based on the
                totality of the circumstances. 58


                Considering these factors and the totality of the circumstances, we find no

merit to Mr. Felix’s challenge to his consent to the DNA swab. First, Mr. Felix was not in

custody. Second, Mr. Felix points to nothing in the record to show that Det. Trejo

threatened or coerced him. Third, Det. Trejo gave Mr. Felix a Permission to Search form

that stated he had the right to refuse and Ms. Mayhew went over this form with him.



       57
            See note 8, supra.
       58
            Syl. Pt. 3, State v. Buzzard, 194 W. Va. 544, 461 S.E.2d 50 (1995).
                                               26
Fourth, while Ms. Mayhew stated that Mr. Felix was not educated in the United States, and

we do not know his education level or intelligence, there is nothing in the record to indicate

that Mr. Felix suffered from any mental deficiencies or that his respective intelligence

prevented him from understanding Det. Trejo’s request as explained to him by Ms.

Mayhew. Fifth, it is unclear whether Mr. Felix believed that incriminating evidence would

be found. And sixth, it appears that Mr. Felix fully cooperated with law enforcement and

had no objection to providing the DNA swab. Based on all of these factors, we determine

that no search warrant was required because Mr. Felix voluntarily consented to providing

law enforcement with a DNA sample. So, the circuit court committed clear legal error in

suppressing Mr. Felix’s DNA evidence.



C.     Extraordinary Relief


              Having found that the circuit court’s suppression ruling constituted clear

legal error, we now turn to the State’s argument that a writ of prohibition is the appropriate

remedy. The State maintains that sexual assault cases are manifestly difficult to prosecute

and Mr. Felix’s statement and DNA evidence is necessary and compelling evidence to

secure justice. Mr. Felix responds that a writ of prohibition is not appropriate because if

the circuit court’s suppression ruling remains undisturbed, the State can, and likely will,

continue to pursue criminal charges against him. The State has other items of evidentiary

value including the victim’s statements, photographs of Mr. Felix’s vehicle, surveillance




                                             27
video from inside the restaurant from the night in question, statements from other

employees, and evidence supplied by Ms. Mayhew.



              We conclude that to correct the clear legal error on the part of the circuit

court in its suppression ruling, we must grant this writ of prohibition. Without this writ,

the State may otherwise be without a remedy to correct this legal error.             “[L]aw

enforcement, the defense bar, and the courts have acknowledged DNA testing’s

‘unparalleled ability both to exonerate the wrongly convicted and to identify the guilty. It

has the potential to significantly improve both the criminal justice system and police

investigative practices.’” 59 Because the circuit court’s ruling would prohibit not only Mr.

Felix’s statement but his DNA evidence, it could impede the State’s ability to secure a valid

criminal conviction.



                                   IV. CONCLUSION

              For the reasons set out above, we grant the requested writ and prohibit the

Circuit Court of Monongalia County from enforcing its July 16, 2020 suppression order.



                                                                              Writ Granted.




       59
         Maryland v. King, 569 U.S. at 442 (quoting District Attorney’s Office for Third
Judicial Dist. v. Osborne, 557 U.S. 52, 55 (2009).
                                            28